57 U.S. 142 (____)
16 How. 142
CHARLES DAVENPORT ET AL., HEIRS OF JOHN DAVENPORT, DECEASED,
v.
F. FLETCHER ET AL.
Supreme Court of United States.

*144 The motion to dismiss was argued by Mr. Perin, for the defendants in error, and by Mr. Duncan and Mr. Coxe, for the plaintiffs in error.
Mr. Justice McLEAN delivered the opinion of the court.
A motion has been made for a dismissal of this cause.
1. Because the judgment is not properly described in the writ of error.
2. Because the bond is given to a person who is not a party to the judgment.
3. Because the citation issued, is issued to a person who is not a party.
The objections are all founded in fact, and upon the authority of Samuel Smyth v. Strader, Perine & Co., 12 How. 327. The case is dismissed, with leave, however, to the counsel for the plaintiffs, to move for its reinstatement, during the present term.